Usbe sDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #

DATE FILED: April 30, 2020.

Case 1:17-cv-08413-ER Document 60 Filed 04/30/20 Page 1 of 2

 

JAMES E. JOHNSON THE City OF NEW YORK NELSON R. LEESE
Corporation Counsel Senior Counsel
LAW DEPARTMENT phone: (646) 983-9682

100 CHURCH STREET Fax: (212) 356-3509

leese@law nyc.
NEW YORK, N.Y. 10007 nicese@law.nyc.gov

MEMO ENDORSED April 30, 2020

 

VIA ECF

Honorable Edgardo Ramos
United States Magistrate Judge
Southern District of New York
40 Foley Square .
New York, New York 10007 —— denied

7) \
ZX |) We

Edgardo Ramos, U.S.D.J
Dated: April 30,2020

Your Honor: New York, New York

case management plan by June 18, 2020.

The application is_X_ granted

Re: Laquan Copes v. City of New York, et al.
17 Civ. 8413 (ER)

 

The parties are directed to submit a new proposed

 

 

I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
of New York, and the attorney assigned to represent defendants City of New York, Gina Mestre,
Timothy Burke, and Joel Ayala in the above referenced matter. The parties write jointly, in light
of the ongoing local, State, and National public health emergency, to respectfully request a
forty-five-day stay of all discovery and answer deadlines, through Thursday, June 11, 2020.
However, during this stay period, the parties respectfully request that the plaintiff be permitted to
continue to attempt service on the remaining five new defendants who have yet to be served.
Finally, the parties respectfully request permission to provide a new proposed case management
plan to the Court at a date designated by the Court after June 11, 2020.

By way of background, on February 28, 2020, the Court issued a Civil Case Discovery
Plan and Scheduling Order (Docket No. 50). Thereafter, the plaintiff filed on consent his Second
Amended Complaint (Docket No. 54) naming eleven additional municipal defendants. Presently,
six of these additional defendants have been served.! Five of the eleven additional defendants
have not yet been served. ”

 

! These six new defendants are Manuel Estrada, Ryan Lawrence, Luilly Lopez, Brian Mahon,
Jorge Monge, and Brian Vanduzer. See Docket No. 57. The four previously-served
defendants—City of New York, Gina Mestre, Timothy Burke, and Joel Ayala—answered the
Second Amended Complaint on March 12, 2020. See Docket No. 58.

* These five new defendants are Sean Kern, Anthony Terilli, Nivez Hernandez, Amadeo
Oktrova, and Charles Cavallaro. Since the date of the incident, Anthony Terilli has left the
Case 1:17-cv-08413-ER Document 60 Filed 04/30/20 Page 2 of 2

While it is the parties’ sincere intent to strictly comply with Court Orders and deadlines,
the coronavirus pandemic has caused a drastic change in circumstances. For example, on
March 15, 2020, defense counsel was directed to work from home indefinitely. This has resulted
in a number of scheduling difficulties and logistical issues that, at least for the immediate future,
will significantly delay or impede defendants’ ability to determine representation of newly added
defendants and participate in discovery in this action. For example, defense counsel is extremely
limited with respect to printing, mailing, or receiving documents. Furthermore, defense counsel
is presently unable to notify members of service to appear in person for interviews with counsel
or depositions. This has hampered the ability of the undersigned to timely confer with named
officers to determine representation. Additionally, the undersigned’s attempts to confer with at
least two officers have been frustrated as the officers were out sick. Finally, no depositions—
including plaintiff's deposition—have yet been scheduled and it is uncertain when such an
in-person deposition could safely be arranged in accordance with prevailing public health
directives.

The parties assure the Court that they remain committed to moving this case forward as
expeditiously as possible, and are making best efforts to that end, but ask for some leniency in
these trying circumstances. To facilitate a coordinated approach to these challenges, counsel
conferred by email regarding this request and respectfully request a forty-five-day stay of all
discovery and answer deadlines, through Thursday, June 11, 2020. However, during this stay
period, the parties respectfully request that the plaintiff be permitted to continue to attempt
service on the remaining five new defendants who have yet to be served. Finally, the parties
respectfully request permission to provide a new proposed case management plan to the Court at
a date designated by the Court after June 11, 2020.

The parties thank the Court for its time and attention to this matter.

Respectfully submitted,

/s/ Neloon R. Leese
Nelson R. Leese
Senior Counsel
Special Federal Litigation Division

 

ce: By ECF
Vikrant Pawar, Esq.

Attorney for the Plaintiff

 

service of the New York City Police Department. Anthony Terilli has designated the NYPD
Deputy Commissioner of Legal Matters as his agent for service. On April 23, the undersigned
provided plaintiff's counsel with the proper information to mail a waiver of service form to
Anthony Terilli care of the Deputy Commissioner at One Police Plaza.

-2-
